BURNETT, Justice:
I respectfully dissent. I would adhere to this Court’s original opinion and hold the county violated S.C.Code Ann. § 22-8-40(1) (1976) when it reduced Judge Graves’s salary during his tenure as magistrate.
The majority finds Judge Graves held two distinct and separately compensated judicial positions; thus, the county could eliminate his salary for one of those positions without contravening § 22-8-40(1). As I view the facts of this case, Judge Graves was a full-time magistrate whose duties to the county included serving as municipal judge for the City of Mullins. Therefore, in my view, the county violated § 22-8-40(1) by reducing Judge Graves’s salary simply because his duties changed.
Chief Justice Lewis ordered that
[A]ny magistrate in Marion County may be assigned to service as the municipal judge for the municipality of Mullins .... The magistrate assigned to serve as municipal judge shall retain the powers, duties and jurisdiction conferred upon magistrates. The magistrate shall not be compensated for Ms service by the municipality.
(emphasis added). As I read the Chief Justice’s order, serving as municipal judge was to be a duty assigned to a Marion County magistrate. Moreover, the order explicitly forbids the city to compensate the magistrate. In my opinion, finding Judge Graves worked two jobs for which he was separately compensated allows the county to circumvent the Chief Justice’s order prohibiting the city to compensate the magistrate.4
This Court has previously refused to permit a county to avoid paying appropriate compensation to a magistrate *477through hyper-technical division of a magistrate’s duties. In Ramsey v. County of McCormick, 306 S.C. 393, 412 S.E.2d 408 (1991), the county paid Judge Ramsey $5,200 as a part-time magistrate, the $1,500 statutory supplement for her duties as chief magistrate, and $8,500 for her full-time secretarial duties. We held Judge Ramsey was entitled to a full-time chief magistrate’s $17,000 salary and $3,000 supplement. We reasoned that because a magistrate’s judicial function, by statutory definition,5 includes time spent performing ministerial duties, Judge Ramsey was “in substance, performing the duties of full-time Chief Magistrate.” Id. at 398,412 S.E.2d at 411. Therefore, the county could not avoid paying her a full-time chief magistrate’s salary by classifying her as a part-time magistrate and full-time secretary.
The situation here is analogous to that in Ramsey. Judge Graves has at all times been employed by the county as a full-time magistrate. In my opinion, the county violated § 22-8-40(1) when it reduced Judge Graves’s salary during his tenure in office. I would reverse.

. In finding Judge Graves held two distinct jobs, for which he was separately compensated, the county council found "[t]he payment *477agreements for the last three fiscal years show the amount [Judge Graves] was being compensated by the County and by the City of Mullins." (emphasis added). The county council further noted that when the city terminated its contract with the county, “the stipend which [Judge Graves] was receiving from the City of Mullins was done away with.” (emphasis added).


. S.C.Code Ann. § 22-8-20 (1976).